NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                     File Name: 08a0650n.06
                     Filed: October 24, 2008

                     United States Court of Appeals
                            FOR THE SIXTH CIRCUIT
                                    ___________

                                    No. 07-4045
                                    ___________

Thomas D. Sparks; Dorothy E. Sparks, *
                                     *
           Appellants,               *
                                     * Appeal from the United States
    v.                               * District Court for the Southern
                                     * District of Ohio.
HSBC Auto Finance,                   *
                                     *
           Appellee.                 *
                               ___________



Before KEITH, GRIFFIN, and GIBSON,* Circuit Judges.


PER CURIAM.

       Debtors Thomas D. and Dorothy E. Sparks appeal from the district court's order
affirming the bankruptcy court's order sustaining HSBC's objection to the Debtors'
proposed plan. HSBC did not file a brief before this court. However, it appears to
the court that the bankruptcy court order in question is not a final, appealable order,
in that it merely denied confirmation to a proposed plan and ordered the Debtors to


      *
       The Honorable John R. Gibson, United States Circuit Judge for the Eighth
Circuit Court of Appeals, sitting by designation.
file an amended plan. (See JA 127) Under 28 U.S.C. § 158(d), we have jurisdiction
to hear appeals from all "final decisions, judgments, orders, and decrees entered under
[§ 158(a)]." A bankruptcy court's order denying confirmation of a proposed plan
under Chapter 13 without dismissing the case is not a final, appealable order.
Jefferson Fin'l Servs. v. Hance, 234 F.3d 1268 (6th Cir. 2000) (unpublished); Zahn
v. Fink, 526 F.3d 1140, 1143 (8th Cir. 2008) (collecting Circuit cases). Accordingly,
we must dismiss this appeal for lack of jurisdiction.

      The appeal is DISMISSED.




                                         -2-